Citation Nr: 0724046	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-30 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder to include post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which, in pertinent 
part, denied service connection for a chronic acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that service connection for chronic PTSD 
is warranted as the claimed disorder was precipitated by 
stressful events which he experienced while a military 
policeman serving with the Army's 534th Military Police 
Company at Fort Clayton, the Canal Zone in late November or 
early December 1967.  In an August 2006 written statement, he 
related that he had shot three Panamanian burglars who had 
cut through Fort Clayton's perimeter fence.  

The veteran's alleged inservice stressful experiences have 
not been verified.  As no attempt has been apparently taken 
to verify the veteran's stressors, such an effort must be 
made.  

The veteran has not been afforded a VA psychiatric 
examination for compensation purposes.  The VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following action:  
1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2006); and the Court's holdings 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then contact the Army and/or the 
appropriate entity and request that a 
search be made of the records of the 
Army's 534th Military Police Company and 
any other relevant military police 
records, including incident reports, of 
Fort Clayton, Canal Zone, for the year 
1967 for entries pertaining to the 
veteran and/or the shooting of Panamanian 
nationals and/or other civilians.  If no 
such information is located, a written 
statement to that effect should be 
requested for incorporation into the 
record.  

3.  Then submit the veteran's written 
statements as to his alleged inservice 
stressors to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
for verification of the claimed 
stressors.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his chronic acquired psychiatric 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If a 
diagnosis of PTSD is advanced, the 
examiner should identify the specific 
stressor or stressors supporting such a 
diagnosis.  
The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic psychiatric disability originated 
during active service or is in any other 
way causally related to active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

5.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic acquired psychiatric disorder to 
include PTSD.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

